50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. HAYNES, Plaintiff--Appellant,v.TOWN OF SUMMERVILLE;  Summerville Police Department;  Cpl.M. Dyches, in personal and official capacity;  Det. John DoeLapolla, in personal and official capacity;  Det. John DoeRoss, in personal and official capacity;  Det. MichaelMiller, in personal and official capacity, Defendants--Appellees.
No. 94-7367.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 21, 1995.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Charles E. Simons, Jr., Senior District Judge.  (CA-93-2118)
John A. Haynes, Appellant Pro Se.  Sandra J. Senn, STUCKEY & KOBROVSKY, Charleston, SC, for appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals a nonfinal order of the district court.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We deny Appellant's motion to hold appeal in abeyance.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.